Case 1:19-cv-08481-LJL Document 27 Filed 05/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AARON COPPELSON and
NIGHTENGALE NY1, LLC,

Plaintiffs, Case No.: 19-cv-08481 (LL)

“y= STIPULATION & ORDER OF
SUBSTITUTION OF COUNSEL
RYAN SERHANT, NEST SEEKERS,
INTERNATIONAL LLC, ELAD RAHAMIN and
WELLS FARGO ADVISORS, LLC,

Defendants.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
attorneys and pursuant to Local Rule 1.4 of the Local Rules of the United States District Court
for the Southern Districts of New York, that the law firm of Kasowitz Benson Torres LLP
hereby is substituted in place of the law firm of Rosenberg Feldman Smith, LLP as counsel of
record for defendant Ryan Serhant in the above-captioned case.

PLEASE TAKE NOTICE that all pleadings, notices of hearing, and other filings in this

matter should be served upon the undersigned incoming counsel.
Case 1:19-cv-08481-LJL Document 27 Filed 05/20/20 Page 2 of 2

Dated: March 16, 2020

ROSENBERG FELDMAN SMITH, LLP
Richard Feldman
551 Fifth Avenue
24th Floor New York, NY 10176

Tel: (212) 682-3454
Fax: (212) 867-9045

By:

 

Outgoing Counsel for Ryan Serhant
Counsel for Nest Seekers International LLC

Law Offices of Jeffrey Benjamin

By: (a

[ J oa soaeon

   

Feel: fen antin@ayfaidlien. com

Counsel for Plaintiffs Aaron Coppelson
Nightengale NYI, LLC

IT IS SO ORDERED:

Dated:

KASOWITZ BENSON ay, LLP

AA ft Aa

== S. Seltzet /

1633 Broadway

New York, New York 10019
Tel: (212) 506-1700

Fax: (212) 506-1800

Incoming Counsel for Ryan Serhant

‘KUPILLAS, UNGER & BENJAMIN, LLP

5 Penn Plaza, 23rd Floor
New York, NY 10007

 

Hon. Lewis J. Liman
United States District Judge
